DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 4/1/22 in which claims 1-14, 16, 17, 19-22 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 10, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al (US Publication 2020/0318266), herein Rose.
Regarding Claim 1, Rose teaches a method of knitting an article of apparel (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for the structure meeting the method, see Figs. 1-3; [0053] “Fig. 9…method 900 of knitting and dyeing a knit component, such as the knit component 100”; [0031] “knit component 100 is illustrated in Fig. 1”; [0033] “Fig. 2…of the knit component 100”; [0039] “Fig. 3…of the knit component 100”; see Figs. 6-8; [0048] “upper-body garment 600 may be formed from the knit component 100”; [0049] “lower-body garment 700 formed from the knit component 100”; [0050] “knit component 100 may be used to form a component of a shoe such as a shoe upper…shoe upper 810 may comprise one or more portions formed from the knit component 100”), the method comprising:
knitting a first region using a first yarn (215) of a first color (see Fig. 2; [0034] "second yarn 215"; wherein, at the least, the existence of a first yarn indicates a first color)
and knitting a second region using a second yarn (213) of a second color that differs from the first color (see Fig. 2; [0034] “first yarn 213”; [0032] "dye substance has been applied to the knit component 100 which causes portions of the tubular rib knit structure 118, 120, and 122 to exhibit a different visual effect such as a different color"; [0036] "visual effect 218 may comprise a different color from the visual effect 220 and the visual effect 222, and the visual effect 220 may comprise a different color from the visual effect 222"),
wherein the first region is separated from the second region by a boundary extending in a first direction (see Fig. 2; furthermore, inasmuch as the colors differ, there is a boundary, such as delineated by 217; wherein the first direction of the boundary is into/out of the page),
wherein knitting the first region and knitting the second region forms at least a portion of a color layout of the article of apparel (wherein the existence of the first/second regions indicate a color layout, furthermore as they have a color); and
knitting a textured element into the first region with the first yarn (215) and into the second region with the second yarn (213) (see Fig. 2; existence of yarns forming rib knit structure forms the textured element; [0034] “each of the tubular rib knit structures 118, 120, and 122 comprises a first portion 212…a second portion 214…and a third portion 216…the first portion 212 may be formed from a first yarn 213, the second portion 214 may be formed from second yarn 215, and the third portion 216 may be formed from a third yarn 217”),
wherein the textured element extends lengthwise in a second direction across the boundary of the first region and the second region such that the textured element has a layout that differs from the color layout (inasmuch as the textured element exists both within the first/second regions and outside/across their color change boundaries, the textured element extends across the boundaries; as for the layout being different-- inasmuch as the textured element is of the rib that extends raised relative to a base portion of the first/second yarns in the first/second regions, the textured element layout is different from the color layout; wherein the direction of the extent is a second direction and has a length and is therefore extending lengthwise), and
wherein the second direction is different than the first direction (inasmuch as the second direction is along the curvature of 213, 215 and the first direction is into/out of the page, the directions are different).
Regarding Claim 2, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches wherein the textured element comprises a structural area that contrasts with a structural area of the first region or the second region outside of the textured element ([0023] "term 'integrally knit' as used herein may mean a knit component having a yarn from one or more knitted courses being interlooped with one or more knitted courses of another area. For instance, the tubular rib knit structure described herein may be integrally knit with a base portion of the knit component if a yarn from the tubular rib knit structure is interlooped with a yarn or knit course in the base portion"; inasmuch as the textured element is a rib and there are regions of first/second regions in the base that are not of the rib, the structural areas contrast).
Regarding Claim 3, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches knitting a third region using a third yarn having a third color that differs from the first color and the second color (see aforementioned rejection of Claim 1; [0034] “third yarn 217”),
wherein knitting the third region forms a portion of the color layout of the article of apparel (wherein the existence of the third region indicates forming a portion of the color layout, furthermore as third region has a color).
Regarding Claim 7, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches wherein the first yarn comprises a yarn made of polyamide, elastane, or polyester ([0034] “first yarn 213”; [0034] “second yarn 215 may comprise a polyamide yarn”).
Regarding Claim 9, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches wherein the knitted article comprises a shirt, a jacket, pants, leggings, a sports bra, or a shoe upper (see Figs 6-8; [0010] “Fig. 6 illustrates…upper-body garment”; [0047] “although depicted as a support-type garment…upper-body garment 600 may comprise…a shirt, a jacket”; [0048] “upper-body garment 600 may be formed from the knit component 100”; [0011] “Fig. 7 illustrates…lower-body garment”; [0049] “although shown as a short…lower-body garment 700 may be in the form of a pant”; [0049] “lower-body garment 700 formed from the knit component 100”; [0012] “Fig. 8 illustrates…shoe”; [0050] “shoe 800 having a shoe upper 810”; [0050] “knit component 100 may be used to form a component of a shoe such as a shoe upper…shoe upper 810 may comprise one or more portions formed from the knit component 100”).
Regarding Claim 10, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches knitting a mesh portion into at least one of the first region or the second region (for mesh portion in first region--see Fig. 2; [0034] “second yarn 215”; see Fig. 10 for plurality of stitches in a plurality of courses; [0063] “additional courses forming a second portion 1034, such as the second portion 214 of the example tubular rib knit structure 118, can be formed …using a yarn 1038 (e.g….polyamide yarn)”; [0034] “second portion 214 may be formed from a second yarn 215…second yarn 215 may comprise a polyamide yarn”; for mesh portion in second region--see Fig. 2, [0034] “first yarn 213”; see Fig. 10 for plurality of stitches in a plurality of courses; [0062] “courses forming a first portion 1020, such as the first portion 212 of the example tubular rib knit structure 118, can be formed…using a yarn 1024 (e.g….CD-PET yarn)”; [0034] “first portion 212 may be formed from a first yarn 213…first yarn 213…may comprise a CD-PET yarn”; inasmuch as knitting first/second regions forms loops and loops form a mesh, the limitation is met).
Regarding Claim 21, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches knitting the textured element using a knitting pattern that differs from a knitting pattern used to knit a remainder of the first region or the second region in which the textured element is knitted ([0023] "term 'integrally knit' as used herein may mean a knit component having a yarn from one or more knitted courses being interlooped with one or more knitted courses of another area. For instance, the tubular rib knit structure described herein may be integrally knit with a base portion of the knit component if a yarn from the tubular rib knit structure is interlooped with a yarn or knit course in the base portion"; inasmuch as the knitting pattern of the textured element forms a rib while the knitting pattern of a remainder of the first/second region in the base is not a rib, the knitting patterns are different).
Regarding Claim 22, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose further teaches wherein the color layout comprises a first pattern, and the layout of the textured element comprises a second pattern that differs from the first pattern (see aforementioned rejection of Claim 1; inasmuch as the third region 217 is of the textured element and is of a different color pattern than the colors of the first/second regions 215, 213 forming the color layout’s first pattern, the second pattern differs from the first).

Claim(s) 11, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al (US Publication 2020/0318266), herein Rose.
Regarding Claim 11, a method of knitting an article of apparel (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for the structure meeting the method, see Figs. 1-3; [0053] “Fig. 9…method 900 of knitting and dyeing a knit component, such as the knit component 100”; [0031] “knit component 100 is illustrated in Fig. 1”; [0033] “Fig. 2…of the knit component 100”; [0039] “Fig. 3…of the knit component 100”; see Figs. 6-8; [0048] “upper-body garment 600 may be formed from the knit component 100”; [0049] “lower-body garment 700 formed from the knit component 100”; [0050] “knit component 100 may be used to form a component of a shoe such as a shoe upper…shoe upper 810 may comprise one or more portions formed from the knit component 100”), the method comprising:
forming a color layout of the article of apparel by knitting a first region using a first yarn (see Fig. 2; [0034] "second yarn 215"; wherein, at the least, the existence of a first yarn indicates a first color, wherein at the least the existence of the following yarns indicate a color layout),
knitting a second region using a second yarn (see Fig. 2; [0034] “first yarn 213”),
and knitting a third region using a third yarn (see Fig. 2; [0034] “third yarn 217”);
wherein the first yarn, second yarn, and third yarn each have a different color ([0032] "dye substance has been applied to the knit component 100 which causes portions of the tubular rib knit structure 118, 120, and 122 to exhibit a different visual effect such as a different color"; [0036] "visual effect 218 may comprise a different color from the visual effect 220 and the visual effect 222, and the visual effect 220 may comprise a different color from the visual effect 222"); and 
wherein a first boundary separates the first region and the second region, and a second boundary separates the third region from the first region or the second region (see Fig. 2; furthermore, inasmuch as the colors differ in the regions, there is a boundary); and
forming a textural layout by knitting a textured element into at least one of the first region, the second region, and the third region (see Fig. 2; existence of yarns forming rib knit structure forms the textured element and therefore a textural layout; [0034] “each of the tubular rib knit structures 118, 120, and 122 comprises a first portion 212…a second portion 214…and a third portion 216…the first portion 212 may be formed from a first yarn 213, the second portion 214 may be formed from second yarn 215, and the third portion 216 may be formed from a third yarn 217”),
wherein the textured element comprises an area that is recessed or raised relative to a remainder of the first region, the second region, or the third region in which the textured element is knitted ([0023] "term 'integrally knit' as used herein may mean a knit component having a yarn from one or more knitted courses being interlooped with one or more knitted courses of another area. For instance, the tubular rib knit structure described herein may be integrally knit with a base portion of the knit component if a yarn from the tubular rib knit structure is interlooped with a yarn or knit course in the base portion”; as such, since at least one of first/second region extends into the base, the rib texture is raised relative to a remainder of at least one of first/second region in the base);
wherein the textured element extends across the first boundary, the second boundary, or the first and second boundaries, such that the textural layout is different than the color layout (wherein the first and second boundaries are within the textured element and therefore the textural layout; inasmuch as the textural element/layout is raised relative to the base comprising portions of the color layout, the textural layout is different from the color layout)
and such that the area that is recessed or raised extends across the first boundary, the second boundary or the first and second boundaries (wherein the area of the rib texture is raised above the base, and the rib texture extends across both boundaries, inasmuch as the boundaries are into/out of the page, first boundary being between 213 and 215, such as delineated by 217; second boundary being between 213 and 217, or being between 217 and 215, and the rib texture curvature extends across such boundaries; wherein multiple interpretations exist, such as, more narrowly, wherein the area of rib texture 213 is raised relative to the base and extends across the first boundary between 213 and 217) 
and is recessed or raised relative to adjacent portions of the first boundary, the second boundary, or the first and second boundaries (wherein at least the topmost area of rib texture 217, as extended from 213, 217 and eventually extending across second boundary between 217 and 215, is raised relative to the second boundary between 217 and 215).
Regarding Claim 14, Rose teaches all the claimed limitations as discussed above in Claim 11.
Rose further teaches wherein the textured element is knitted into at least two of the first region, the second region, and the third region (see Fig. 2, wherein the rib is formed by at least a portion of all three regions).

Claim(s) 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rose et al (US Publication 2020/0318266), herein Rose.
Regarding Claim 16, Rose teaches a knitted article of apparel (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; [0031] “knit component 100 is illustrated in Fig. 1”; [0033] “Fig. 2…of the knit component 100”; [0039] “Fig. 3…of the knit component 100”; see Figs. 6-8; [0048] “upper-body garment 600 may be formed from the knit component 100”; [0049] “lower-body garment 700 formed from the knit component 100”; [0050] “knit component 100 may be used to form a component of a shoe such as a shoe upper…shoe upper 810 may comprise one or more portions formed from the knit component 100”) comprising: 
a first knitted region comprising a plurality of stitches in a plurality of courses of a first yarn (215) having a first color (see Fig. 2, [0034] “second yarn 215”; wherein existence of first yarn in the knit component indicates a first knitted region; see Fig. 10 for plurality of stitches in a plurality of courses; [0063] “additional courses forming a second portion 1034, such as the second portion 214 of the example tubular rib knit structure 118, can be formed …using a yarn 1038 (e.g….polyamide yarn)”; [0034] “second portion 214 may be formed from a second yarn 215…second yarn 215 may comprise a polyamide yarn”, wherein the existence of the first yarn indicates a first color); 
a second knitted region comprising a plurality of stitches in a plurality of courses of a second yarn (213) having a second color that differs from the first color (see Fig. 2, [0034] “first yarn 213”; wherein existence of second yarn in the knit component indicates a second knitted region; see Fig. 10 for plurality of stitches in a plurality of courses; [0062] “courses forming a first portion 1020, such as the first portion 212 of the example tubular rib knit structure 118, can be formed…using a yarn 1024 (e.g….CD-PET yarn)”; [0034] “first portion 212 may be formed from a first yarn 213…first yarn 213…may comprise a CD-PET yarn”; as for different color-- [0032] "dye substance has been applied to the knit component 100 which causes portions of the tubular rib knit structure 118, 120, and 122 to exhibit a different visual effect such as a different color"; [0036] "visual effect 218 may comprise a different color from the visual effect 220 and the visual effect 222, and the visual effect 220 may comprise a different color from the visual effect 222"); and
wherein the second knitted region is separated from the first knitted region by a boundary extending in a first direction (see Fig. 2; furthermore, inasmuch as the colors differ, there is a boundary, such as delineated by 217; wherein the first direction of the boundary is into/out of the page); and
a textured element knitted into the first knitted region and the second knitted region (see Fig. 2; existence of yarns forming rib knit structure forms the textured element; [0034] “each of the tubular rib knit structures 118, 120, and 122 comprises a first portion 212…a second portion 214…and a third portion 216…the first portion 212 may be formed from a first yarn 213, the second portion 214 may be formed from second yarn 215, and the third portion 216 may be formed from a third yarn 217”; wherein the rib knit structure is in at least one of the first/second knitted regions);
wherein the first knitted region and the second knitted region form at least a portion of a color layout (inasmuch as the regions have a color, there is a portion of a color layout);
wherein the textured element extends lengthwise in a secondary direction across the boundary of the second knitted region and the first knitted region such that the textured element has a layout that differs from the color layout (inasmuch as the textured element exists both within the first/second regions and outside/across their color change boundaries, the textured element extends across the boundaries; as for the layout being different-- inasmuch as the textured element is of the rib that extends raised relative to a base portion of the first/second yarns in the first/second regions, the textured element layout is different from the color layout; wherein the direction of the extent is a second direction and has a length and is therefore extending lengthwise), and
wherein the second direction is different than the first direction (inasmuch as the second direction is along the curvature of 213, 215 and the first direction is into/out of the page, the directions are different).
Regarding Claim 17, Rose teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 17 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 17.
Regarding Claim 19, Rose teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 19 is the same as the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the body of Claim 19.
Regarding Claim 20, Rose teaches all the claimed limitations as discussed above in Claim 16.
Rose further teaches a mesh portion arranged in at least one of the first knitted region and the second knitted region (for mesh portion in first region--see Fig. 2; [0034] “second yarn 215”; see Fig. 10 for plurality of stitches in a plurality of courses; [0063] “additional courses forming a second portion 1034, such as the second portion 214 of the example tubular rib knit structure 118, can be formed …using a yarn 1038 (e.g….polyamide yarn)”; [0034] “second portion 214 may be formed from a second yarn 215…second yarn 215 may comprise a polyamide yarn”; for mesh portion in second region--see Fig. 2, [0034] “first yarn 213”; see Fig. 10 for plurality of stitches in a plurality of courses; [0062] “courses forming a first portion 1020, such as the first portion 212 of the example tubular rib knit structure 118, can be formed…using a yarn 1024 (e.g….CD-PET yarn)”; [0034] “first portion 212 may be formed from a first yarn 213…first yarn 213…may comprise a CD-PET yarn”; inasmuch as knitting first/second regions forms loops and loops form a mesh, the limitation is met).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 1-3, 7, 9, 10, 21, 22 above, in view of Morita et al (USPN 5369966), herein Morita.
Regarding Claim 4, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose does not explicitly teach wherein knitting the first region and knitting the second region comprises intarsia knitting.
However, Rose does teach [0053] “knit component 100…knitting may be carried out…on a weft machine…but it is contemplated herein that the knit component may be formed on other knit machines such as a circular knit machine or a warp knit machine”, wherein it is known in the art that a flat knitting machine is a known knitting machine for a weft knitting process, see extrinsic evidence Bartys et al 2020/0121019).

Morita teaches wherein knitting the first region and knitting the second region comprises intarsia knitting (see Fig. 2; Col. 7 Lines 43-46 "Fig. 2 shows an intarsia pattern fabric 30...intarsia pattern 30 comprises a first color yarn fabric 31, a second color yarn fabric 32, and a third color yarn fabric 33"; Col. 1 Lines 9-10, 13-14 "method of yarn processing position control of a flat knitting machine …to enable knitting of an intarsia pattern").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s weft knitting with Morita’s intarsia knitting via a flat knitting machine as a known pattern system in the art, especially in light of extrinsic evidence Bartys et al 2020/0121019.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 1-3, 7, 9, 10, 21, 22 above, in view of Sweeney et al (US Publication 2010/0275342), herein Sweeney.
Regarding Claim 5, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose does not explicitly teach wherein knitting the first region and knitting the second region comprises knitting using an 18 gauge knitting machine.

Sweeney teaches knitting with an 18 gauge knitting machine ([0097] "glove liners can range from very thick 7 gauge plaited liners to ultra-thin 18 gauge single layer liners").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s first and second regions with an 18 gauge knitting machine as taught by Sweeney as Sweeney shows it is known in the art to adjust the gauge depending on the thickness desired in the end product.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 1-3, 7, 9, 10, 21, 22 above, in view of Bartys et al (US Publication 2020/0121019), herein Bartys.
Regarding Claim 6, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose does not explicitly teach wherein knitting the first region and knitting the second region comprises flat knitting.

However, Rose does teach weft knitting machine ([0053] “knit component 100…knitting may be carried out…on a weft machine…but it is contemplated herein that the knit component may be formed on other knit machines such as a circular knit machine or a warp knit machine”, wherein it is known in the art that a flat knitting machine is a known knitting machine for a weft knitting process, see extrinsic evidence Bartys et al 2020/0121019 [0022]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s weft knitting, if necessary, to be of flat knitting as a known pattern system in the art with weft knitting.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 1-3, 7, 9, 10, 21, 22 above, in view of Mon (US Publication 2019/0345652).
Regarding Claim 8, Rose teaches all the claimed limitations as discussed above in Claim 1.
Rose at least suggests wherein the textured element forms one or more characters (see Fig. 2; [0032] “where tubular rib knit structures 118, 120, and 122 extend through both the first area 114 and the second area 116 of the knit component 100”; [0032] "first area 114 may comprise a graphic, an image, a logo, other types of branding, geometric shapes, organic shapes, and the like").

Nevertheless, Mon teaches wherein the textured element forms one or more characters (see Figs. 1B and 7A; [0068] "second area 12 may comprises any shape including shapes associated with branding such as logos, images, and the like, geometric shapes, organic shapes, letters, numbers, and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s textured element area, if necessary, to form at least one character as taught by Mon as it is known in the art to knit into particular letters/characters, such as for aesthetic design choice.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 11, 14 above, in view of Morita et al (USPN 5369966), herein Morita.
Regarding Claim 12, Rose teaches all the claimed limitations as discussed above in Claim 11.
Rose does not explicitly teach wherein knitting the first region, the second region, and the third region comprises intarsia knitting.

Morita teaches wherein knitting the first region, the second region, and the third region comprises intarsia knitting (see Fig. 2; Col. 7 Lines 43-46 "Fig. 2 shows an intarsia pattern fabric 30...intarsia pattern 30 comprises a first color yarn fabric 31, a second color yarn fabric 32, and a third color yarn fabric 33"; Col. 1 Lines 9-10, 13-14 "method of yarn processing position control of a flat knitting machine …to enable knitting of an intarsia pattern").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s weft knitting with Morita’s intarsia knitting via a flat knitting machine as a known pattern system in the art, especially in light of extrinsic evidence Bartys et al 2020/0121019.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US Publication 2020/0318266), herein Rose, as applied to Claim(s) 11, 14 above, in view of Sweeney et al (US Publication 2010/0275342), herein Sweeney.
Regarding Claim 13, Rose teaches all the claimed limitations as discussed above in Claim 11.
Rose does not explicitly teach wherein knitting the first region, the second region, and the third region comprises knitting using an 18 gauge knitting machine.

Sweeney teaches wherein knitting the first region, the second region, and the third region comprises knitting using an 18 gauge knitting machine ([0097] "glove liners can range from very thick 7 gauge plaited liners to ultra-thin 18 gauge single layer liners").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose’s regions with an 18 gauge knitting machine as taught by Sweeney as Sweeney shows it is known in the art to adjust the gauge depending on the thickness desired in the end product.
Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16, 17, 19-22 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Morgan et al 11293124 directed to raised textures knitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.H./Examiner, Art Unit 3732                                  



/DANNY WORRELL/Primary Examiner, Art Unit 3732